t c summary opinion united_states tax_court austin eugene chandler jr petitioner v commissioner of internal revenue respondent docket no 13390-o00s filed date austin bugene chandler jr pro_se lindsey d stellwagen for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule - - references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year ’ after concessions by respondent the issue for decision is whether petitioner is entitled to an earned_income_credit eic petitioner resided in alexandria virginia at the time he filed his petition background during the tax_year at issue petitioner lived and worked in new jersey petitioner’s 9-year-old daughter kenesha dudley kenesha lived with her mother yonetta dudley ms dudley in washington d c until date in date kenesha moved to alexandria virginia to live with her grandmother clarice chandler mrs chandler on weekends petitioner would travel from new jersey to virginia to visit kenesha petitioner paid mrs chandler dollar_figure per week for room and board for kenesha and for himself kenesha lived with petitioner in new jersey when she was on vacation from school petitioner was entitled to a refund of dollar_figure in however the deficiency resulting from respondent’s denial of the claimed eic reduced the refund to dollar_figure respondent conceded that petitioner is entitled to the claimed dependency_exemption deduction the resolution of petitioner’s proper filing_status has no income_tax consequences and therefore 1s moot and petitioner may be entitled to an eic based upon a modified_adjusted_gross_income of dollar_figure as an individual with no qualifying children - - respondent asserts that petitioner is not entitled to the claimed eic with respect to a qualifying_child because during the tax_year kenesha was living in the same household as mrs chandler whose modified_adjusted_gross_income was greater than petitioner’s a transcript of account for the tax_year reflects mrs chandler’s modified gross_income of dollar_figure discussion the burden_of_proof is on petitioner rule a sec_32 provides that an eligible_individual may be allowed an eic equal to the credit percentage as provided in sec_32 the term eligible_individual includes a taxpayer who has a qualifying_child for the taxable_year sec_32 a a gualifying child includes a child who satisfies a relationship_test to the taxpayer has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year and has not attained age sec_32 a b and c the relationship_test is satisfied if the qualifying_child is a daughter of the taxpayer or a descendant of the taxpayer sec_32 b i sec_7491 does not apply to shift the burden_of_proof to respondent because petitioner has neither alleged that sec_7491 is applicable nor established that he complied with the requirements of sec_7491 a and b to substantiate items maintain required records and fully cooperate with respondent’s reasonable requests q4e- the taxpayer must have identified the child on his return under the identification rule_of sec_32 d but need not have so identified the child to be an eligible_individual with respect to that qualifying_child sutherland v commissioner tcmemo_2001_8 under sec_32 the so-called tie-breaker rule if there are two or more eligible individuals who could receive the eic with respect to the same gualifying child only the individual with the highest modified_adjusted_gross_income as defined under sec_32 for such taxable_year shall be treated as the eligible_individual with respect to the qualifying_child sutherland v commissioner supra jackson v commissioner tcmemo_1996_54 the term eligible_individual also includes an individual without a qualifying_child if the individual’s principal_place_of_abode is in the united_states for more than one-half of the taxable_year the individual has attained age but not age and the individual is not a dependent of another for whom a deduction is allowable under sec_151 sec_32 a an eligible_individual without a qualifying_child may be eligible for an bic if the individual earned_income or modified_adjusted_gross_income does not exceed the completed phaseout amount which was dollar_figure for the taxable_year sec_32 b and c a revproc_98_61 1998_2_cb_811 - except for temporary absences during vacation from school kenesha lived in her grandmother’s house in virginia as of date and for the remainder of we find that kenesha’s principal_place_of_abode was mrs chandler’s house in virginia although petitioner visited kenesha in virginia on weekends we find that his principal_place_of_abode was in new jersey therefore petitioner did not have the same principal_place_of_abode as kenesha for more than one-half of sec_32 a kenesha therefore is not a qualifying_child with respect to petitioner under sec_32 a and petitioner is not an eligible_individual who has a qualifying_child under sec_32 a since petitioner does not meet some of the aforementioned requirements we need not address the applicability of the tie-breaker rule under sec_32 c however petitioner satisfies the residency age and dependency requirements of an eligible_individual under sec_32 a petitioner’s modified_adjusted_gross_income and earned_income were dollar_figure which is less than the completed phaseout amount for of dollar_figure sec_32 revproc_98_61 c b pincite therefore we conclude that petitioner is entitled to an eic in an amount determined by using the applicable credit percentage for an individual with no gualifying children under sec_32 -- - reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
